By the Court:
The act of the plaintiff in leaving his team unhitched, in close proximity to the track of the railroad, at a time when the train usually came, was negligence on his part in the first instance. When he subsequently, upon the arrival of the train, and" when the team was upon the track, attempted their rescue, he was guilty of additional negligence, which proximately contributed to the misfortune which he suffered.
We think the motion for the nonsuit should have been granted.
Judgment and order denying a new trial reversed, and cause remanded.